Citation Nr: 0000004	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

In a rating decision of November 1997, the Regional Office 
(RO) granted service connection for the residuals of cold 
injury to the veteran's feet, assigning a 10 percent 
evaluation for each foot.  Accordingly, the issue of 
entitlement to service connection for immersion foot (cold 
weather injuries), which was formerly on appeal, is no longer 
before the Board of Veterans' Appeals (Board).  

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The claim for service connection for arthritis of 
multiple joints is not supported by cognizable evidence 
showing that this disability was present in service, or is 
otherwise of service origin.

2.  The claim for service connection for skin cancer is not 
supported by cognizable evidence showing that this disability 
was present in service, or is otherwise of service origin.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

2.  The claim for service connection for skin cancer is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The majority of the veteran's service medical records are 
unavailable, in that such records were, apparently, destroyed 
in a fire at the National Personnel Records Center in 1973.  
The sole remaining service medical record consists of a 
service separation examination dated in June 1952, which is 
negative for history, complaints, or abnormal findings 
indicative of the presence of either arthritis or skin 
cancer.  

At the time of a private medical examination in June 1989, 
the veteran complained of painful swelling in multiple 
joints.  Reportedly, the swelling began in the veteran's 
knees, and then subsequently progressed to his hands.  
According to the veteran, he had experienced persistent 
swelling of his knees and hands, and, at times, of the 
metatarsal joints.  

On physical examination, there was marked soft tissue 
swelling of the proximal interphalangeal and 
metacarpophalangeal wrist joints.  Tinel's sign was negative, 
though there was fullness along the elbows suggestive of 
early nodule formation.  The veteran shoulders showed 
restricted movement, which was decreased by 20 degrees on 
both internal and external rotation.  His toes and ankles 
exhibited squeeze tenderness, and both knees showed synovial 
thickening, though with a normal range of motion.  At the 
time of evaluation, effusion was present in the veteran's 
left knee.  Range of motion of the hips was within normal 
limits, and the sacroiliac joints were not tender.  Further 
noted was that the veteran's cervical spine showed 10 degrees 
of decreased lateral flexion and rotation.  The clinical 
impression was polyarticular arthritis, certainly consistent 
with rheumatoid arthritis.

Private outpatient treatment records covering the period from 
August 1989 to November 1990 show treatment during that time 
for various orthopedic problems, including rheumatoid 
arthritis, tendinitis, and synovitis.  

In a Department of Veterans Affairs (VA) examination report 
received in October 1991, there was noted a medical history 
of rheumatoid arthritis in February 1989.

At the time of private outpatient treatment in late July 
1992, the veteran was reported to be under treatment by a 
physician for rheumatoid arthritis.  

In August 1992, the veteran was hospitalized at a private 
medical facility with a complaint of pain in his knees.  At 
the time of admission, it was noted that the veteran had been 
followed for rheumatoid arthritis, with disabling pain in his 
knees, in particular, on the right side.  Radiographic 
studies conducted during the veteran's hospitalization showed 
mixed rheumatoid and osteoarthritic changes.  The diagnosis 
noted at the time of admission was rheumatoid arthritis.

Following a VA examination for housebound and/or aid and 
attendance status, there was noted the presence of 
generalized rheumatoid arthritis, as well as osteoarthritis 
of both knees.

In a VA Clinical Programs Information Letter dated in early 
November 1992, it was noted that approximately 6,000 victims 
of cold injury were evacuated from Korea during the winter of 
1950-51.  Further noted was that, according to a review in 
the Journal of Burn Care Rehabilitation, "there is a risk of 
development of carcinoma in an old frostbite injury." 
Reportedly, there had been at least 22 cases of carcinoma 
arising from frostbite scars, primarily squamous cell, with 
an anatomic predilection for the heel, though scars on the 
temple and the ear had also been involved.  According to the 
study, there appeared to be a latent period of 20 to 30 years 
between the cold injury in question and the development of 
cancer.  

The Information Letter was further to the effect that joint 
changes had been noted between 5 and 12 months following 
frostbite.  While such changes were found only in the joints 
of extremities which had been frostbitten, there did not seem 
to be much correlation between the severity of the frostbite 
and the appearance of changes in the joints.  In the early 
years, there did not appear to be much correlation between 
stiffness of the joints and radiographic changes, causing 
some researchers to postulate that joint stiffness early on 
was due to contracted scar tissue surrounding the joint 
rather than actual arthritis.  However, subsequent 
development of clinical arthritis in the affected joints many 
years after frostbite had been well described in the medical 
literature.  Based on such information, it was "likely" that 
veterans who sustained cold injuries in World War II and 
Korea had experienced late sequelae of the injuries, 
including skin cancers in scars and arthritis.

In correspondence of late December 1992, the veteran's 
private physician wrote that he had followed the veteran for 
severe rheumatoid arthritis "for a number of years."  
Reportedly, this arthritis had affected the veteran's hips, 
knees, hands, and shoulders.  

A VA examination for housebound and/or aid and attendance 
status dated in March 1993 was significant for diagnoses of 
rheumatoid arthritis and osteoarthritis.  

Private outpatient treatment records covering the period from 
December 1993 to November 1996 show treatment during that 
time for various skin problems.  In a private pathology 
report dated in December 1993, there was noted the presence 
of an actinic keratosis (carcinoma in situ) of the veteran's 
right upper midchest.  A subsequent dermatopathology report 
of March 1994 was significant for the presence of an apparent 
hyperplastic actinic keratosis on the veteran's left malar 
eminence, surmounted by a small blood crust.  In a subsequent 
report of dermatopathology dated in March 1996, there was 
noted the presence of an irritated seborrheic keratosis below 
the veteran's right ear, as well as basal cell carcinoma 
below the right ear near the jaw area.

In a publication of the National Veterans Service of the 
Veterans of Foreign Wars of the United States dated in 
September 1995, it was noted that veterans who were service 
connected for cold injuries faced an increased risk for 
developing certain conditions, including squamous cell 
carcinoma of the skin at the site of the scar from the cold 
injury, as well as arthritis or bony changes such as lesions.  
Further noted was that, during the onset of the Korean 
period, many soldiers had inadequate clothing and 
inappropriate footgear.  Reportedly, there was an 
"indication" in the literature that residuals of an arthritic 
type could occur 20 to 30 years after an original exposure to 
cold injury.

On VA peripheral vascular examination in September 1997, the 
veteran gave a history of frostbite involving both his hands 
and feet while in Korea in 1951.  According to the veteran, 
his current symptoms for the most part consisted of his feet 
hurting, especially when it was cold, resulting in numbness 
and tingling involving both of his lower extremities.  
Further noted were problems with "nocturnal cramping," with 
the veteran experiencing difficulty in straightening out his 
toes.  According to the veteran, the difficulties he 
experienced with his hands were of a similar nature. 

Physical examination of the veteran's extremities was 
significant for the presence of moderately cold lower 
extremities, including the feet, as characterized by a pale 
coloration.  However, there were 2-3 + dorsalis pedis pulses 
bilaterally, as well as 1-2 + dorsalis pedis pulses.  Radial 
pulses were 2-3 +, and bounding.  At the time of examination, 
there were no skin changes other than onychomycosis.  The 
pertinent clinical impression was of a history of frostbite 
involving the lower extremities as well as the upper 
extremities, with evidence of onychomycosis.  

In October 1997, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of rheumatoid arthritis diagnosed in 1987.  
Reportedly, he had experienced complaints in multiple joints 
"years prior" to his original diagnosis.  Current complaints 
included pain mostly in the upper extremities, with the 
veteran dependent on crutches or a walker for ambulation.  
Further noted was that the veteran had undergone a right 
total knee arthroplasty, following which he did "quite well," 
up until the time he fractured his femur above the 
arthroplasty.  The veteran stated that he was currently able 
to walk around his house using a walker, though he required a 
wheelchair for longer distances.  Currently, he experienced 
pain primarily in both shoulders, wrists, and hands, as well 
as in both knees and ankles.  

Radiographic studies of the veteran's right shoulder 
conducted as part of his orthopedic examination showed an 
almost complete loss of the glenohumeral joint space, as well 
as certain osteophyte formations.  There was degenerative 
change of the acromioclavicular joint, and the acromiohumeral 
head distance was decreased, suggestive of rotator cuff 
thinning or injury.  The veteran's left shoulder showed a 
loss of joint space involving the glenohumeral joint, with 
the acromiohumeral head distance decreased, suggesting 
rotator cuff thinning or tear.  Degenerative changes were 
similarly noted in the acromioclavicular joint.  

Radiographic studies of the veteran's right and left hand 
were consistent with, among other things, arthritic changes 
suggestive of rheumatoid arthritis and secondary 
osteoarthritis.  The veteran's left knee showed radiographic 
evidence of severe osteoarthritic changes.  

The clinical assessment at the time of orthopedic examination 
was as follows: 

1.  Rheumatoid arthritis with diffuse 
findings consistent with disc disease, 
including bilateral rotator cuff 
arthropathies in the bilateral shoulders 
resulting in a limited range of motion 
and moderate pain, in particular, with 
crutch ambulation; and bilateral wrist 
and hand arthritis, secondary to 
rheumatoid arthritis, though with a range 
of motion currently not restricted, and 
no secondary effects such as attrition of 
the tendons or subluxation of the joints.

2.  Status post right total knee 
arthroplasty, most likely secondary to 
rheumatoid arthritis, with a complication 
of a paraprosthetic fracture following 
total joint replacement.

3.  Left knee rheumatoid arthritis, 
currently mild to moderate by clinical 
evaluation, and 

4.  Bilateral ankle rheumatoid arthritis 
with an excellent range of motion, 
currently functionally acceptable.

Private outpatient treatment records covering the period from 
November 1997 to March 1998 show treatment during that time 
for various dermatologic problems.  In a pathology report 
dated in November 1997, there was noted the presence of 
squamous cell carcinoma in situ of the veteran's chest.  A 
subsequent pathology report of March 1998 was significant for 
squamous cell carcinoma in situ of the sideburn area of the 
veteran's left face.

In correspondence of early April 1998, the veteran's private 
physician wrote that the veteran suffered from "well 
documented" rheumatoid arthritis and osteoarthritis, 
resulting in significant impairment, for which he had 
received longstanding, complex care.

In correspondence of April 1998, another of the veteran's 
physicians wrote that, during the period from March 1994 to 
April 1998, the veteran had suffered from a biopsy-proven 
basal cell carcinoma of the right jaw area, as well as 
squamous cell carcinoma in situ of the left cheek and upper 
central chest.  Additionally noted were numerous premalignant 
lesions (actinic keratoses) which had been treated on several 
occasions, most recently in February 1998.

Private outpatient treatment records covering the period from 
June to August 1998 show treatment during that time for 
various dermatologic pathology.  In an entry of early August 
1998, it was noted that the veteran was status post squamous 
cell carcinoma times two and basal cell carcinoma of the 
right jaw area.  Further noted was that the veteran was 
currently receiving treatment for actinic keratoses.  
Physical examination revealed the presence of numerous 
typical actinic keratoses on the veteran's ears and face.  
The clinical assessment was actinic keratoses, with no 
evidence of new or recurrent basal or squamous cell carcinoma 
on examination "from the waist up."

In correspondence of early September 1998, a private 
physician's assistant working with the veteran's private 
dermatologist wrote that he and the dermatologist had 
discussed the veteran's skin problems, and had "mutually 
agreed" that they did not believe that the veteran's skin 
cancers were related to cold temperatures, but might be 
related to the increased penetration of the sun's ultraviolet 
light rays "due to snowy conditions while in Korea."  Noted 
at the time of the aforementioned comment was that neither 
the physician's assistant nor the veteran's treating 
dermatologist were "cold weather injury specialists."

In correspondence of September 1998, the veteran's private 
rheumatologist wrote that, while he had "no expertise in cold 
weather injuries," he could attest to the veteran's complex 
arthritis condition which consisted of both rheumatoid 
arthritis and osteoarthritis.  Reportedly, the veteran's 
condition developed years after his cold injuries, but as 
certain accompanying information suggested, "such a pattern 
may develop."  The veteran's physician commented that he was 
not qualified to present the scientific information regarding 
any connection between the etiology of the veteran's 
disorders and cold exposure, and would therefore defer that 
discussion to others who had "thoroughly scrutinized the 
published studies in an appropriate critical manner."

In November 1998, a VA dermatologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's extensive claims folder had been reviewed, and 
that he had a "longstanding history" of skin cancers, 
primarily squamous and basal cell carcinomas of the head, 
neck, and arms.  Each of these apparently occurred 
approximately 30 to 40 years following his discharge from the 
military.  Reportedly, the veteran had undergone freezing of 
numerous skin cancers on his face, scalp, neck, and arms.  

On physical examination, there were noted multiple 
hyperpigmented areas consistent with cryosurgical freezing of 
squamous and basal cell carcinomas of the scalp, head, neck, 
and forearms.  The pertinent diagnosis was multiple surgical 
excisions of skin cancers as described.  In the opinion of 
the examiner, it was "extremely unlikely" that the veteran's 
skin cancers were caused or aggravated by his brief service 
in the military.  In an addendum to the aforementioned 
dermatologic examination, likewise dated in November 1998, it 
was noted that the veteran's extensive C-file had once again 
been reviewed, and that it was still the examiner's opinion 
that the veteran's skin cancers were "unlikely to be related 
to his cold weather exposure while in Korea."  The examiner 
further opined that he did not believe that the veteran's 
skin cancers were related to his cold weather exposure or to 
his military service.  

On VA orthopedic examination in December 1988, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Further noted was that the veteran's past medical 
history was significant for rheumatoid arthritis.  At the 
time of evaluation, the veteran reported intermittent 
episodes of bilateral foot pain which occurred as the weather 
turned cold.  The veteran stated that this began following a 
history of cold exposure "while being out in the field."  

Radiographic studies of the veteran's pelvis showed 
demineralization of the bones of the pelvis and hips, as well 
as degenerative changes at both sacroiliac joints.  
Evaluation of the veteran's knees showed a satisfactorily-
positioned joint prosthesis at the right knee, in conjunction 
with an old post-traumatic deformity at the distal metaphysis 
and partially visualized distal shaft of the right femur.  
The bones of both of the veteran's knees were demineralized, 
and there was evidence of severe degenerative changes of the 
left knee.  The clinical impression at the time of 
examination was of bilateral hip and left knee rheumatoid 
arthritis, with a clinically normal examination of both feet.  
An addendum to the aforementioned orthopedic examination, 
likewise dated in December 1988, was to the effect that the 
veteran's rheumatoid arthritis was an autoimmune disease, and 
could therefore not be the result of cold exposure while in 
the service.  In addition, his foot examination demonstrated 
findings consistent with bony changes secondary to rheumatoid 
arthritis, with the result that it was "not likely" that the 
veteran's current foot complaints were related to his prior 
cold exposure.  

In a private outpatient treatment record dated in October 
1999, there were noted various large actinic keratoses on the 
veteran's face, neck, scalp and chest.  

Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and arthritis or cancer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were, 
apparently, destroyed in a fire at the National Personnel 
Records Center in 1973.  However, a service separation 
examination dated in June 1952 shows no evidence whatsoever 
of either arthritis or skin cancer.  The earliest clinical 
indication of the presence of either of those disabilities is 
revealed by a report of VA examination received in October 
1991, at which time there was noted a medical history of 
rheumatoid arthritis no earlier than February 1989, fully 
37 years following the veteran's discharge from service.  
Skin cancer was likewise first noted no earlier than 1993, 
more than 40 years following the veteran's service 
separation.  

The veteran argues that his current arthritis and skin cancer 
are the result of exposure to extreme cold in Korea during 
the period from March 1951 to March 1952.  While it is true 
that, based on a review of the record, the veteran did in 
fact serve in Korea for at least a portion of the period in 
question, there exists no evidence that, during that period, 
he experienced "cold injuries" to other than his feet.  
Indeed, both VA and private examiners have opined that the 
veteran's skin cancers are unrelated to past cold weather 
exposure.  Arthritis, while currently present in a number of 
the veteran's joints, is predominantly of the rheumatoid 
type, and, based on a majority of the evidence, likewise 
unrelated to cold exposure.  

The Board concedes that, based on a Clinical Programs 
Information Letter of November 1992, there exists documented 
evidence of various "late sequelae" including skin cancers in 
scars and arthritis, in certain veterans who sustained cold 
injuries in World War II and Korea.  However, none of the 
studies in question bear out the notion that such pathology 
could develop long after the fact in areas of the body not 
exposed to such extreme cold.  In the present case, and as 
previously noted, service connection is in effect only for 
the residuals of cold injuries to each of the veteran's feet.  
Currently, there exists no evidence that the veteran did, in 
fact, experience cold injury to other parts of his body 
sufficient to later induce the development of either 
arthritis or skin cancer.  See Roberts v. West, No. 97-1993 
(U.S. Vet. App. Nov. 19, 1999).  

The Board is cognizant that, in correspondence from an 
assistant to the veteran's private dermatologist dated in 
September 1998, an opinion was offered that the veteran's 
skin cancers "might" be related to the increased penetration 
of the ultraviolet rays of the sun "due to snowy conditions 
while in Korea."  However, this statement is speculative at 
best, and, as such, cannot serve to "justify a belief by a 
fair and impartial individual that the (veteran's) claim is 
well grounded."  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  As noted above, in order for a claim to be well 
grounded, there must be competent evidence not only of 
current disability, but of a nexus between some inservice 
injury or disease and that disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Notwithstanding the current 
diagnosis of basal and/or squamous cell carcinoma, the only 
evidence which the veteran has submitted which supports a 
finding of a nexus of this pathology to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the veteran has failed to provide 
evidence of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. at 498.  His statements 
alone are insufficient to relate his current arthritis or 
skin cancer to his period of service, or to any applicable 
presumptive period.   There is no reason to doubt that that 
the veteran's service in Korea unquestionably exposed him to 
extraordinarily harsh climatic conditions.  The basis for 
this appeal's disposition is the absence of any link by 
competent medical specialists associating his skin cancer or 
arthritic disorder to the circumstances of his military 
service.



ORDER

Service connection for arthritis of multiple joints is 
denied.  

Service connection for skin cancer is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

